FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DE LA GRACIA ZEPEDA                        No. 08-74908
REAL,
                                                 Agency No. A076-710-013
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Maria De La Gracia Zepeda Real, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Zepeda Real’s motion

to reopen because she did not submit any evidence relating to her continuous

physical presence. See INS v. Wang, 450 U.S. 139, 141 (1981) (per curiam)

(movant must show prima facie eligibility for the underlying substantive relief

requested in a motion to reopen); Juarez-Ramos v. Gonzales, 485 F.3d 509, 512

(9th Cir. 2007) (an expedited removal order interrupts an alien’s continuous

physical presence for cancellation purposes).

      We lack jurisdiction to review Zepeda Real’s collateral challenge to her

expedited removal order. See 8 U.S.C. § 1252(a)(2)(A) & (e)(2) (judicial review

of an expedited removal order is restricted to limited habeas review before the

district court); see also Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th

Cir. 2004) (collateral attack on expedited removal orders “severely” limited).

      Zepeda Real’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                           2                                     08-74908